 204DECISIONS OF, NATIONAL LABOR RELATIONS BOARDPetitioner does not wish to participate in an election at this time, itmay withdraw its petition filed in this proceeding upon notice tothat effect given to the Regional Director in writing within ten (10)days from the date of the Direction of Election.'[Text of Direction of Election omitted from publication in thisvolume.]'SunshineBroadcastingCompany, etal., 83 NLRB 1244.SLATER SYSTEM, INC.andLOCAL 103, INTERNATIONAL UNION OFELECTRICAL,RADIO AND MACHINE WORKERS,CIO,PETITIONER.Case No. 4-RC-929. February 12, 1951.Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold Summers,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated is powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor contends that a current collective bargainingagreement between it and the Employer is a bar to this proceeding'.The Petitioner asserts that the contract is not a bar because,inter aria,a schism in the Intervenor's membership creates a doubt concerningits continued representation of the Employer's employees.The Em-ployer is neutral.The Petitioner's claim of schism is based upon the following facts.In 1939, the Intervenor was certified as bargaining representative ofthe production and maintenance employees of Radio Corporation ofAmerica, at its Camden, New Jersey, plant.' In 1940, the Intervenor1For the reasons given in paragraph 3, below, the motion of the Intervenor, United Elec-trical,Radio and Machine Workers of America and its Local 103, herein called UE, todismiss the petition is denied.The Petitioner's motion to incorporate in this record thoseparts of the record in Case No.5-RC-461(Radio Corporation of America(Victor Divi-sion)),89 NLRB 699,which deal with the attempt of RCA Camden members of the UEto disaffiliate from the UE is granted.2RCA (Victor Division),19 NLRB 24.93 NLRB No. 28. SLATER SYSTEM, INC.205-was certified' as representative of RCA lunch club employees.' In1946, RCA employed the Employer herein as an independent con-tractor to operate its two employee cafeterias, at Camden and Glou-cester,New Jersey.Since 1946, the Intervenor and the instant Employer have executed separate collective bargaining contracts coveringthe cafeteria employees involved herein.In November 1949, after expulsion of the Intervenor from the Con-gress of Industrial Organizations, several attempts were made atLocal 103-UE executive board meetings to schedule a general or spe-cial membership sleeting for discussion and for a vote upon the ques-tion of disaffiliation from the UE.Despite the fact that a substan-tial number of officers of Local 103 desired such action, all attemptswere defeated by the Local's president and business agent.Finally,on December 6, 1949, a meeting of those who wished to disaffiliate washeld, a formal resolution to disaffiliate from the UE and to join theCIO was unanimously passed, a charter from the CIO was accepted,and officers were elected.Of the 12 officers of the new IUE-CIO local,all but 3 were also officers of Local 103-UE.5 The name of the newlocal was Local 103, IUE-CIO.On May 18, 1950, an election was conducted by the Board amongthe production and maintenance employees at RCA's Camden plantto determine whether they desired to be represented by Local 103,IUE-CIO, the Petitioner herein, or by Local 103-UE. Local 103,IUE-C10, won the election and was certified as -bargaining repre-sentative.So far as the record shows, the certification of the Petitioner leftthe cafeteria employees involved herein as the only bargaining unitat the Camden plant represented by the Intervenor.When, in Au-gust 1950, the cafeteria employees learned the results of the electionamong the RCA employees, a substantial number of them signedmembership cards for Local 103, IUE-CIO, by then the exclusivebargaining agent for the employees of RCA at its Camden plant.OnSeptember 26, 1950, Local 103, IUE-CIO, the Petitioner herein, filedits petition with the Board.Later, on November 2, 1950, a specialmeeting of cafeteria employees was called by the Petitioner at whichwas ratified, by unanimous vote, the resolution of disaffiliation fromUE which had been adopted at the meeting of December 6, 1949,described above.e3RCA(VictorDir,i.sioa), 21NLRB 1081This is the same unit as the unit of cafeteua employees involved herein.The nine officers of the new Local 103, IUE-CTO continued as officers of Local 103-UE,and resisted atteni is made by the Ulf; faction to expel them.FA few of the cateteria employees had attended the December 6, 1949. meeting andparticipated in the vote to disaffiliate from UE 206DECISIONS OF NATIONALLABOR RELATIONS BOARDAs a result of the intraunion split revealed by the record in this case,the IUE and the UE challenge, with some show of right, each other'sclaim to representative status.In these circumstances, as in othercases arising out of the expulsion of the UE from the CIO, it is clearthat the normal bargaining relationship between the Employer andthe original contracting union has become a matter of confusion. Therelationship between them can no longer be said to promote stabilityin labor relations.To treat the contract as a bar to a present deter-mination of representatives would seriously impede, rather thanencourage,the practice of collective bargaining that the Act wasdesigned to foster and protect.We therefore believe that the con-flicting claims to representation of the two labor organizations in-volved can best be resolved by an election.We find, therefore, that the existing contract is not a bar to a presentdetermination of representatives.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer at the RCA plants atCamden and Gloucester, New Jersey, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :All hourly paid employees, excluding executives, administrators,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]7 Radionic Products Division,Radionic Controls,Inc,91 NLRB 595 ;Air ReductionSales Company of Air Reduction Company,Inc.,89 NLRB 1486,white Seeing MachineCompany,89 NLRB 1284;Airtemp Division, Chrysler Corporation,89 NLRB 448DAVIS MOTORS, INC.andINTERNATIONALASSOCIATIONOF MACHINISTS,DISTRICT LODGE No. 86.CaseNo. 30-CA-123.February 13, 1951Decision and OrderOn December 28,1950, Trial Examiner James B. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Re-93 NLRB No. 30.